DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 26-35) in the reply filed on August 2, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-10, 26-35, and 101-110 are allowed and are re-numbered as claims 1-30, respectively.
The following is an examiner’s statement of reasons for allowance:
A relevant prior art reference, Ouchi et al. (US 2020/0305094), discloses a communication system including a first base station, a second base station, and a user equipment (UE), where the first base station transmits information on an SRS configuration to the UE and, based on the SRS configuration, the UE transmits an SRS to be measured at the first base station and the second base station, where the first base station determines whether to perform a handover to the second base station based on the measurements of the SRS, where a transmit power of an SRS is set based on a nominal PUSCH parameter and a dedicated PUSCH parameter according to the transmit power of the PUSCH (see at least Fig. 4 and paragraphs 200-219).
A relevant prior art reference, Yu et al. (US 2020/0068465), discloses an uplink carrier handover technique including a network device transmitting configuration information to a terminal device and the terminal device transmitting a first uplink measurement signal on a first uplink carrier and a second uplink measurement signal on a second uplink carrier, where the network device determines whether the terminal device needs to be handed over from the first uplink carrier to the second uplink carrier based on the first uplink measurement signal and the second uplink measurement signal and the network device sends handover instruction information to the terminal device based on the determination (see at least Figs. 3 and 5, and paragraphs 92-110).
A relevant prior art reference, Tenny et al. (US 2017/0273069), discloses a technique for managing connections in a wireless communications systems, where a user equipment (UE) transmits a measurement report for measurements that the UE made based on the reference 
A relevant prior art reference, Goto et al. (US 2020/0383089), discloses a sounding reference signal (SRS) configuration technique, where a base station provide two configurations for SRS transmission, where a terminal apparatus includes a multi-SRS transmission function and the terminal apparatus calculates each of transmit power for the SRS for URLLC and transmit power for the SRS for scheduled access (see at least paragraphs 188-203).
However, the prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 26, 101, and 106, receiving, from the first base station, based at least in part on transmitting the plurality of uplink reference signals, an instruction to perform a handover to a second base station, the instruction comprising an indication of a selected uplink reference signal of the plurality of uplink reference signals and a power parameter associated with the indicated uplink reference signal; and
performing the handover to the second base station based at least in part on the instruction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/02/2021